DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Heitzenrater on 6/3/2022.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
The application has been amended as follows: 
In claim 1, last line, before “average” please delete “the” and insert –a ratio of an--.
In claim 1, last line, before “tap” please delete “D50/the” and insert –D50 to a--.
In claim 1, last line, after “30” please insert –x 10-6∙m4/Mg--.
In claim 1, last line, after “100” please insert –x 10-6∙m4/Mg--.
In claim 2, line 2, before “200” please insert –10 nm or more and--.
In claim 4, line 2, please delete “(µm)” and insert --µm--.
In claim 5, line 2, please delete “of” and insert –is--.
In claim 5, line, please delete “(µm)” and insert --µm--.
In claim 6, line 2, please delete “(Mg/m3)” and insert –Mg/m3--.
In claim 8, line2, before “coercive” please delete “the” and insert –a--.
In claim 10, line 1, before “real” please delete “the” and insert –a--.
In claim 10, line 2, before “permeability” please delete “the”.
In claim 11, line 2, before “surface” please delete “the” and insert –a--.
In claim 11, line 2, please delete “(Ω∙m)” and insert -- Ω∙m--.
In claim 12, line 4, before “real” please delete “the” and insert –a--.
In claim 12, line 4, before “permeability” please delete “the”.
In claim 12, line 4, after “Y” please delete “(Ω∙m)” and insert --, in Ω∙m,--.
In claim 12, lines 4-5, before “surface resistance” please delete “the” and insert –a--.
In claim 14, line 2, please delete “(µm)” and insert --µm--.
In claim 15, line 2, please delete “(µm)” and insert --µm--.
In claim 16, line 2, please delete “(µm)” and insert --µm--.
In claim 17, line 2, please delete “(µm)” and insert --µm--.
In claim 18, line 2, please delete “(µm)” and insert --µm--.
In claim 19, line 2, please delete “(µm)” and insert --µm--.
In claim 20, line 2, please delete “(µm)” and insert --µm--.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the soft magnetic flaky powder as claimed. In particular, the closest prior art, Pagano et al. (US 2016/0055947), as cited in the IDS dated 7/12/2019, hereinafter “Pagano,” teaches a soft magnetic powder comprising a plurality of particles of a soft magnetic material ([0043]). The shape of the soft magnetic material may be flat ([0043]), which reads on flaky, and may be composed of an Fe-based alloy ([0044]) with a coating layer thereon (Abstract, [0030]-[0038]). Pagano teaches wherein the coating may comprise phosphoric acid or a salt thereof  with at least one element selected from the group consisting of Al, Si, Mg, Y, Ca, B, Zr, and Fe (i.e., metals) ([0036], [0038]), wherein the solution used for coating the soft magnetic material may be aqueous/comprise water ([0031]-[0032]), where the solution is heated to evaporate the solvent ([0038], [0054]), which would result in the precipitation of a hydrate thereof. Thus, the coating layer of Pagano reads on a coating layer comprising a metal salt of an inorganic acid (phosphoric acid) and a hydrate thereof. Pagano teaches wherein the average thickness of the coating may be 0.5-20 nm ([0055]), which overlaps with the instantly claimed range of 10 nm or more. 
However, Pagano fails to teach or fairly suggest wherein the metal salt is selected from the group consisting of a Na salt, a Ti salt, a Cr salt, a Ni salt, and a Ga salt. Furthermore, while Pagano teaches wherein the soft magnetic powder comprises particles having a mean size (i.e. average particle diameter) of 0.5-250 µm, and preferably 2-150 µm ([0043]), Pagano fails to disclose or adequately suggest wherein a ratio of the average particle diameter D50 to the tap density TD is 30 x 10-6∙m4/Mg to 100 x 10-6∙m4/Mg. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-6 and 8-20 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734